Title: From James Madison to Jacob Brown, [7 November] 1818
From: Madison, James
To: Brown, Jacob


Dr. Sir
[7 November 1818]
I have rcd. 2 copies of the proceedings of the Agr. Socy. of Jefferson Cy. in Sepr last: for wch. I see by the superscription on the Cover, I am indebted to yr. politeness. One of the Copies I have forwarded to the Scy. of our Society in the County of Albemarle in this State. The proceedings are an interesting Specimen of the fruits of such Institutions; and the interest taken in them by the cheif of the Mily. estabt. is not less honorable to him, than it is characteristic of the Nat: spirit which cherishes in those who ⟨can best?⟩ wield the sword, a veneration for the plough.
